ORDER

PER CURIAM.
In this court tried case, mother, Lori Lynn Howell, filed a motion to modify the trial court’s original dissolution decree requesting the trial court to order father, Stephen Douglas Howell, to pay child support for their two *437minor children, Douglas and Brian. Father filed a cross motion to modify the original dissolution decree requesting the trial court to grant father and mother joint legal and physical custody of the two minor children. In its judgment, the trial court granted mother’s motion to modify but denied father’s motion. Father appeals.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).